Case 2:19-cv-01717-RGK-AGR Document 199 Filed 03/16/20 Page 1 of 2 Page ID #:7942



 1   Jeffrey L. Kessler (admitted pro hac vice)
     jkessler@winston.com
 2   David G. Feher (admitted pro hac vice)
     dfeher@winston.com
 3   WINSTON & STRAWN LLP
     200 Park Avenue
 4   New York, New York 10166
     Telephone: (212) 294- 6700
 5   Facsimile: (212) 294-4700
 6   Cardelle B. Spangler (admitted pro hac vice)
     cspangler@winston.com
 7   WINSTON & STRAWN LLP
     35 West Wacker Drive
 8   Chicago, Illinois 60601
     Telephone: (312) 558-5600
 9   Facsimile: (312) 558-5700
10   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
11   Lev Tsukerman (SBN: 319184)
     ltsukerman@winston.com
12   WINSTON & STRAWN LLP
     333 South Grand Avenue, Los Angeles, CA 90071
13   Tel: (213) 615-1700
     Fax: (213) 615-1750
14
     Jeanifer E. Parsigian (SBN: 289001)
15   jparsigian@winston.com
     WINSTON & STRAWN LLP
16   101 California St., 35th Floor
     San Francisco, California 94111
17   Telephone: (415) 591-1000
     Facsimile: (415) 591-1400
18
     Attorneys for Plaintiffs
19
                            UNITED STATES DISTRICT COURT
20
          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
21                                   Case No. 2:19-cv-01717-RGK-AGR
22    ALEX MORGAN, et al.,
                                     Assigned to: Judge R. Gary Klausner
23             Plaintiffs/Claimants,
                                     PLAINTIFFS’ NOTICE OF ERRATA
24    v.                             RE: PLAINTIFFS’ REPLY IN
                                     SUPPORT OF MOTION FOR PARTIAL
25    UNITED STATES SOCCER           SUMMARY JUDGMENT
      FEDERATION, INC.,
26                 Defendant/Respondent.
27
28
                                                1
                                        NOTICE OF ERRATA
Case 2:19-cv-01717-RGK-AGR Document 199 Filed 03/16/20 Page 2 of 2 Page ID #:7943



 1         PLEASE TAKE NOTICE that Plaintiffs’ Reply in Support of Motion for Partial
 2   Summary Judgment (Dkt. No. 197) is being re-filed to correct typographical errors on
 3   Page 8, Line 3, and Page 15, Line 6. Specifically, Page 8, Line 3, which stated “are not
 4   biologically weaker and slower than men,” now reads “are not biologically weaker and
 5   slower than men,” and, Page 15, Line 6, which stated “But this false pretext …,” now
 6   reads “But This false pretext ….”
 7         A copy of the corrected Plaintiffs’ Reply in Support of Motion for Partial
 8   Summary Judgment is attached hereto. No changes have been made to the document
 9   other than these corrections. As such, Plaintiffs respectfully request that the Court
10   remove Docket No. 197 and replace it with the corrected copy attached hereto.
11         Plaintiffs apologize to the Court for any inconvenience this may have caused.
12
13   Dated: March 16, 2020                  WINSTON & STRAWN LLP

14                                          By: /s/ Diana Hughes Leiden
15                                              Diana Hughes Leiden

16                                              Attorneys for Plaintiffs

17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                                         NOTICE OF ERRATA
